Title: To James Madison from Burwell Bassett, 30 July 1813
From: Bassett, Burwell
To: Madison, James


Dear Sir
July 30. 1813
I am impressed with the belief that in your state of health it will be more convenient to receive this communication in writing than by personal interview. The appointments of Principle assessor & Collector ar⟨e⟩ I am told are to be made. I need not say to you how much it will in increas the power of those who are disposed to make the war unpopular to place the collection in their hands and let me hope sir on the Eastern shore of Virginia were all the emomuliments [sic] of the county are in the hands of the fed. that you will Judge with me that it is right to give to Republicans who are as fit the few offices that the genera[l] government have to dispose of there I will take the liberty to say that Thomas R. Joynes of Accomack Samuel Waples of do. would either make excellent assessors and that William P. Custis of Accomack Severn E. Parker of Northampton or Southy Grinalds of Accomack would either make good Collectors. For the western shore I would say that Miles Cary of Hampton would fill the office of Assessor to great public advantage. You will remember that last winter Mr Robert G. Scott was named for Collector I will that you may have choice add Mr William Jones of Gloucester & Mr William Robinson Yeatman of Mathews.
I will not suppose it necessary to reason on the above as you will see the importance of it to Republicanism as soon as named and be assured it will be so view by all the Republicans of the district. With sentiments of esteem & respect your obt. Sert
Burwell Bassett
PS. I have writen to the Secretary of but with so little confidence as I sca[r]cely known Mr Jones and I can not but hope the President will give us countenace especially on the eastern shore where our enimies prevail.
